DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7 are rejected to because of the following: the claims have been amended to recite “an area” however this is unclear which area of the hole the limitation is pertaining to (i.e. the surface open area of the hole or the surface area of the hole in the depth of the partition plate). 
Applicant should consider reciting a plurality of holes in claim 1, as currently presented it is unclear what divides the partition plate into equal portions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (US 8,434,324 B2), hereafter referred to as “Nishino,” in view of Ishizaka et al. (US 2007/0169512 A1), hereafter referred to as “Ishizaka,” and Higashiyama (US 2009/0282850 A1).
Regarding Claim 1: Nishino teaches an evaporator unit (15,18) comprising: an ejector (14) including a nozzle (14a) that reduces a pressure of a refrigerant and discharges (Column 9, lines 34-35), as an injection refrigerant (Column 9, lines 40-46), the refrigerant at a high speed (Column 9, lines 40-46) and a body (tube body of 14) that includes a refrigerant suction port (14b) drawing in the refrigerant as a suction refrigerant using suction force of the injection refrigerant and that defines a pressure increasing portion therein mixing (via 14c) the injection refrigerant (Column 9, lines 47-59) and the suction refrigerant and increasing a pressure of the refrigerant including the injection refrigerant and the suction refrigerant (Column 9, lines 47-59); a discharge-side evaporator (15) that evaporates the refrigerant flowing out of the pressure increasing portion (Column 9, lines 60-63); and a suction-side evaporator (18) that evaporates the refrigerant and discharges the evaporated refrigerant to the refrigerant suction port (holes from 28 to feed into 18a), wherein the discharge-side evaporator includes a plurality of discharge-side tubes (15a) that are stacked one another along a stacking direction (see Figure 2) and allow the refrigerant to flow therethrough and a discharge-
Nishino fails to teach a partition plate is disposed in the discharge-side distribution chamber to partition the discharge-side distribution chamber, the partition plate extends along a longitudinal direction of the discharge-side tank and divides the discharge-side distribution chamber into: the ejector-side distribution chamber into which the refrigerant flowing out of the ejector discharge-side chamber; and a tube-side distribution chamber from which the refrigerant flows to the plurality of discharge-side tubes, the partition plate includes a communication hole through which the ejector-side distribution chamber and the tube-side distribution chamber are in fluid communication with each other, the partition plate is equally divided from a separator plate adjacent to the ejector to an end of the partition plate into five portions, a first portion, a second portion, a third portion, a fourth portion and a fifth portion arranged in this order 
Ishizaka teaches a partition plate (67) is disposed in a discharge-side distribution chamber (chamber of 15b) to partition the discharge-side distribution chamber (chamber of 15b), the partition plate (67) extends along a longitudinal direction of a discharge-side tank (15b) and divides the discharge-side distribution chamber (chamber of 15b) into: an ejector-side distribution chamber (area by 14d) into which the refrigerant flowing out of the ejector discharge-side chamber (paragraph [0068], lines 1-10); and a tube-side distribution chamber (Figure 4, 69) from which the refrigerant flows to a plurality of discharge-side tubes (21), the partition plate (67) includes a communication hole (71) through which the ejector-side distribution chamber (area by 14d) and the tube-side distribution chamber (Figure 4, 69) are in fluid communication with each other (see Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a partition plate is disposed in the discharge-side distribution chamber to partition the discharge-side distribution chamber, the partition plate extends along a longitudinal direction of the discharge-side tank and divides the discharge-side distribution chamber into: the ejector-side distribution chamber into which the refrigerant flowing out of the ejector discharge-side chamber; and a tube-side distribution chamber from which the refrigerant flows to the plurality of discharge-side tubes, the partition plate includes a communication hole through which the ejector-side distribution chamber and the tube-side distribution chamber are in fluid 
Higashiyama teaches a partition plate (11) is equally divided from a separator plate (67c) adjacent to an ejector (89) to an end of the partition plate (11) into five portions, a first portion, a second portion, a third portion, a fourth portion and a fifth portion arranged in this order along the longitudinal direction (see Figure 5 and annotated Figure).

    PNG
    media_image1.png
    772
    1328
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the partition plate is equally divided from a separator plate adjacent to the ejector to an end of the partition plate into five portions, a first portion, a second portion, a third portion, a fourth portion and a fifth 
Nishino modified supra fails to explicitly disclose the communication hole has an area that is larger in each of the first portion, the third portion and the fifth portion than in each of the second portion and the fourth portion. Since Nishino modified supra does disclose spacing the communication holes along the partition plate at an increasing manner or constant (see Higashiyama, paragraph [0068], lines 1-10), i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger varying the intervals between the holes will control the distribution of the refrigerant. Therefore, since the general conditions of the claim, i.e. the partition plate with communication holes, were disclosed in the prior art by Nishino modified supra, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the communication hole has an area that is larger in each of the first portion, the third portion and the fifth portion than in each of the second portion and the fourth portion of Higashiyama to allow for refrigerant to flow at predetermined intervals (see Higashiyama, paragraph [0068], lines 1-10). See MPEP 2144.05 II. A. 
Further, It is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C). Here, the rearrangement of 
Regarding Claim 2: Nishino modified supra further teaches wherein the area of the communication hole (71 Higashiyama) is larger in the third portion than in each of the first portion and the fifth portion (see Figure 5 having 71, paragraph [0068], lines 1-10 of Higashiyama). 
Regarding Claim 3: Nishino modified supra further teaches wherein the communication hole (71 of Higashiyama) is one of a plurality of communication holes (71 of Higashiyama), the plurality of communication holes have areas respectively that are equal to each other (see 71 in Figure 7 of Higashiyama), and the plurality of communication holes are arranged one another along the longitudinal direction to be spaced from each other unevenly (see Figures 5 and 7 of Higashiyama). 
Regarding Claim 4: Nishino modified supra further teaches wherein the communication hole (71 of Higashiyama) is one of a plurality of communication holes (71 of Higashiyama), and a portion of the plurality of communication holes within each of the first portion, third portion and the fifth portion has an open area larger than an open area of a portion of the plurality of communication holes within each of the second portion and the fourth portion (see Figure 5 and 71, and annotated Figure above of Higashiyama). 
Regarding Claim 5: Nishino modified supra further teaches wherein the communication hole (71 of Higashiyama) is one of a plurality of communication holes (see Figures 5 and 7 of Higashiyama), the plurality of communication holes (71 of Higashiyama) are arranged one another to be spaced from each other along the 
Regarding Claim 6: Nishino modified supra further teaches wherein the ejector discharge-side chamber (area within 29 of Nishino) and the ejector-side distribution chamber (upper area of 35, 35b of Nishino, see Figure 6B of Nishino) are in fluid communication with each other via a plurality of refrigerant communication paths, and the communication hole (71 of Higashiyama) has an area that is greater than a total of passage cross-sectional areas of the plurality of refrigerant communication paths (entry into refrigerant tubes 21 of Nishino, see annotated Figure 5 of Higashiyama, paragraph [0068], lines 1-10 of Higashiyama). 
Regarding Claim 7: Nishino modified supra further teaches wherein the ejector discharge-side chamber (area within 29 of Nishino) and the ejector-side distribution chamber (35, 35b of Nishino) are in fluid communication with each other via a plurality of refrigerant communication paths (holes that feed into 21 from 28 of Nishino), the plurality of refrigerant communication paths are arranged one another along the longitudinal direction (see Figure 2 of Nishino), and a portion of the plurality of refrigerant communication paths (holes that feed into 21 from 28 of Nishino) within each 
Further, It is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C). Here, the rearrangement of the spacing of the holes in divided segments are a design choice absent evidence of criticality. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                            /ERIC S RUPPERT/Primary Examiner, Art Unit 3763